Citation Nr: 0609071	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to June 
1977.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection and 
assigned a 10 percent evaluation for PTSD.  


FINDING OF FACT

The veteran's PTSD is not manifested by social or 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms such as depression, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and memory loss.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 10 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.125-
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a May 2004 letter, VA informed the veteran of the evidence 
needed to substantiate her claim and provided her with an 
opportunity to submit such evidence.  VA also asked the 
veteran to send any evidence in her possession that pertains 
to her claim.  An enclosure to the letter enumerated evidence 
received by VA; evidence VA would reasonably seek to obtain 
(such as relevant records held by any Federal agency, 
including medical records from the military, from or 
authorized by VA hospitals, or from the social security 
agency; and relevant records not held by any Federal agency, 
including medical records from State or local governments, 
private doctors and hospitals, or records from current or 
former employers); and information and evidence for which the 
veteran was responsible (including enough information about 
records so that VA can request them, noting that the veteran 
is ultimately responsible for all requested records not in 
possession of a Federal department and agency).  The May 2004 
letter provided VCAA notice to the veteran before issuance of 
the January 2005 rating decision. 

Additionally, in March 2005, the RO issued a statement of the 
case which provided the veteran with applicable regulations 
on VCAA notice requirements and VA's duty to assist; notified 
the veteran of regulations pertinent to her claim; and 
informed the veteran of reasons why her claim was denied. 

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(CAVC) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U. S. Vet. App. Mar. 3, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt 
of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented 
with the claim and to provide the claimant with notice 
of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this 
notice must include notice that a disability rating and 
an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, the RO did provide the 
veteran with regulations on the evaluation of disability from 
mental disorders and with general rating formulas for PTSD in 
the March 2005 Statement of the Case, prior to appellate 
review of the case.  VA has provided veteran with every 
opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  Further, the 
current case is an appeal of an initial rating decision and 
effective date is not at issue.  Thus, despite the inadequate 
notice provided to the veteran on disability ratings and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, VA treatment 
records, and a June 2004 VA examination have been associated 
with the claims file.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The veteran and her representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The Board notes that in her 
February 2005 notice of disagreement, the veteran indicated 
that she felt her VA examination may not have been 
sufficient.  The Board upon reviewing the examination report, 
and the medical evidence of record, finds that it is 
sufficient to properly adjudicate this matter.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B. Background and Evidence

VA Medical records from October 1995 to March 2004 indicate 
that the veteran has been treated for PTSD since December 
2001.  The veteran was seen by VA social work services in May 
1996 for a trauma screening.  The social worker reported that 
the veteran had a history of alcohol abuse, a suicidal 
attempt, and homelessness.  At the time of the screening, the 
veteran reported that she had two jobs, one kneading bread at 
a Winn Dixie and one part time job as a waitress, and that 
she had her own place.  The social worker stated that she 
appeared stable.  

In December 2001, the veteran was assessed with delayed PTSD 
and had a Global Assessment Functioning (GAF) of 60.  During 
the examination, the veteran reported that following the 
military, she held positions waitressing or bartending, and 
then held a position as a baker for Winn Dixie for 7 years.  
She was released from this job after she was injured when 
boxes fell on her neck.  She also worked in a florist shop 
over the holidays.  In January 2002, the veteran was 
diagnosed with chronic PTSD and had a GAF of 65.  April 2002, 
May 2002, and July 2002 examinations assessed the veteran 
with chronic PTSD with a GAF of 60.  Her mood was noted as 
anxious throughout her medical records.  

In a March 2004 psychiatric evaluation the veteran reported 
that she has always had problems with nightmares and 
flashbacks of her past sexual abuse experiences.  She 
indicated that she sought treatment 2 years ago because she 
was generally feeling depressed with crying spells and on and 
off suicidal ideations.  She was not sleeping well, was 
feeling uncomfortable around people, and was having panic 
attacks on a daily basis.  She was treated with Xanax.  She 
had also tried Zoloft and Serezone.  

At the time of the examination, she reported taking 
medication for PTSD.  The veteran reported, that on her 
medications, she was not having frequent nightmares, was not 
ruminating about her past sexual abuse and rapes, was not 
having crying spells, and that her suicidal ideations had 
subsided.  She continued to feel uncomfortable around people, 
was quite vigilant, and at times felt emotionally numb.  The 
veteran also reported that she fractured her cervical 
vertebrae while she was working at a bakery, and that she 
injured her back in a car accident two years ago.  She had 
not worked since then.  The veteran had a history of alcohol 
abuse and marajuana use, but reported that she had not used 
marajuana at all in the last 10 years and only had an 
occasional drink.  

The examiner reported that the veteran had an anxious and 
nervous demeanor; her eye contact was good; hygiene and 
grooming were fair; speech was clear and coherent; 
conversation was logical and goal directed with some 
inappropriate laughter due to anxiety.  She was mildly 
depressed and anxious, had no active suicidal or homicidal 
ideations, and no hallucinations or delusions.  She reported 
some PTSD symptoms, which according to her were under control 
on her current medications.  

On her mental status examination, she was alert, and oriented 
to time, place, person, and situation.  Her memory was 
intact; cognition was grossly intact; and judgment and 
insight was fair.  The examiner stated that the veteran was 
not currently harmful to self or others.  The veteran was 
diagnosed with PTSD, chronic major depression, and was 
assessed with a GAF of 67.  

During a June 2004 VA examination, the veteran reported 
working in two jobs, one in a photo department at Sears, and 
one at a fast food restaurant.  She was living by herself in 
her own home and was supported on income from her two jobs.  
Her longest period of employment was for Winn Dixie for 7 
years.  She reported that she was a heavy drinker in the 
past, but she had significantly cut back and denied any 
current drug use.  

She reported having regular nightmares of being sexually 
traumatized, at least two times a week, and reported having 
problems with sleep related to the nightmares.  She did not 
have relationships with men, indicating that she did not 
trust them.  She had few female friends.  Her family was 
concerned about her isolation.  She was able to enjoy some 
activities with her family and was able to function on her 
jobs.  She went to church regularly as a member of the choir.  
She enjoyed her dog and going for walks.  She had significant 
problems with anger, rage, and irritability.  She was 
hypervigilant in public and was concerned about being 
approached by men.  

On her mental status examination, the examiner reported that 
the veteran's speech was normal; her affect and mood were 
somewhat anxious; and she did not have delusions, 
hallucinations, or thought disorders.  She reported two 
previous suicide attempts, but denied a current suicidal or 
homicidal plan or intent.  She was, however, very angry about 
her previous victimization episodes.  Her cognition was 
grossly intact and she appeared capable of managing her 
funds.   

After examination and review of the veteran's claims file, 
the examiner ultimately assessed the veteran with PTSD, 
stating that the she reports symptoms consistent with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV) diagnosis of PTSD related to her previous sexual 
traumas.  The examiner stated that the major trauma that 
seemed to bother her was a rape by her sergeant.  The 
examiner stated that the veteran was able to work two jobs 
and have some meaningful relationships, and that her GAF of 
62 reflected mild psychosocial dysfunction due to her PTSD 
symptoms.  The veteran had seen numerous counselors and was 
being seen by VA for her psychiatric problems at the time of 
the examination.  She was being treated with various 
medications.


C. Law and Analysis

The veteran is seeking a higher initial evaluation for PTSD.  
The Board has carefully reviewed the evidence and statements 
made in support of the claim and finds that the preponderance 
of the evidence weighs against the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

The Board notes that CAVC has distinguished a new claim for 
an increased rating of a service-connected disability and a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  See Id.  In this case, a staged rating is 
potentially appropriate.

The veteran is currently assigned a 10 percent disability 
rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 10 percent disability rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005). 

A 30 percent disability rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
or for the patient's own name or occupation. Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause an occupational or social impairment equivalent to 
those listed in that diagnostic code, the appropriate, 
equivalent rating is assigned. Id.

Within the DSM-IV, Global Assessment Functioning (GAF) codes 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind schoolwork).  DSM-IV at 46-
47.  GAF codes from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  

The veteran's more recent March 2004 and June 2004 
examinations assessed her with a GAF of 67 and 65, 
respectively, reflecting mild symptoms such as depressed mood 
and mild insomnia, or some difficulty in social or 
occupational functioning.  See DSM-IV at 46-47.  Her GAF 
indicates that she generally functions pretty well and has 
some interpersonal relationships.  See Id.  In June 2004, the 
VA examiner stated that the veteran had some meaningful 
relationships, and described her GAF as reflecting mild 
psychosocial dysfunction due to her PTSD symptoms.  These 
evaluations are consistent with a 10 percent rating for mild 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Although 2001 and 2002 examinations reported a GAF of 60, the 
veteran's functioning appears to have improved since that 
time.  The veteran's PTSD symptoms appear to be under control 
on her current medications.  In March 2004, the veteran 
reported that on her medications, she was not having frequent 
nightmares, was not ruminating about her past sexual abuse 
and rapes, was not having crying spells, and that her 
suicidal ideations had subsided.  Symptoms, controlled by 
continuous medication, are consistent with a 10 percent 
rating for PTSD.  See Id.

The veteran does exhibit symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks and some sleep 
impairment, which are relevant to a 30 percent rating.  
However, the record does not show that these symptoms result 
in an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, which is 
required for a 30 percent rating.  In her March 2004 
examination, the veteran reported that her symptoms were 
controlled while she was under her medication.  The veteran 
was able to work two jobs at the time of her June 2004 VA 
examination, one in a photo lab, and one in a fast food 
restaurant.  In a May 1996, the veteran indicated that she 
was working two jobs, one in a bakery, and a part time job as 
a waitress.  Despite her documented symptoms of anxiety, and 
discomfort around people, these symptoms have not seemed to 
prevent her from working jobs that require interaction with 
people.  

In December 2001, the veteran indicted that she worked in the 
bakery for 7 years, and stopped working after a work related 
neck injury.  In March 2004, she reported that she fractured 
her cervical vertebrae while at the bakery.  She subsequently 
injured her back in a car accident and had not worked since 
then.  At the time of her June 2004 VA examination, the 
veteran was working two jobs and indicated that she was able 
to function on her jobs.  The Board finds that the veteran's 
periods of unemployment appear to be the result of her 
physical injuries, rather than her PTSD symptoms.  Thus, the 
Board finds that the veteran's PTSD symptoms do not warrant a 
30 percent rating, where they are not shown to result in 
decrease in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's PTSD has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As discussed above, the veteran has been able to 
hold two jobs at a time, and was at one job for 7 years, 
which she left due to a physical injury.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board has also considered the veteran's own statements in 
support of her claim.  The veteran indicated in her notice of 
disagreement, and VA Form 9, that she has current symptoms of 
PTSD which result in inability to keep jobs, and an inability 
to socialize with friends and family.  However, the Board 
finds that the medical evidence does not support these 
claims.  According to CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  The 
VA examination was performed by a psychiatrist in accordance 
with the DSM-IV criteria, and the examiner had reviewed the 
veteran's claims file as well as VA medical records from Ann 
Arbor, Saginaw, Tampa, and West Palm Beach.  The examination 
report discussed the veteran's examination history, medical 
history, psychiatric history, substance abuse history, her 
current symptoms, her mental status examination, as well as 
the DSM-IV criteria.  Further, other medical evidence on 
record supports the VA examination findings.  Thus, the Board 
finds that the VA examination, and statements made to doctors 
in the course of medical examinations over several years 
provide the more probative evidence of symptomatology and 
current severity of the veteran's PTSD.  

D.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's PTSD has increased to warrant a higher rating 
evaluation.  The appeal is accordingly denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation for PTSD, in excess of 10 percent is 
denied.


____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


